651 S.E.2d 566 (2007)
SANDY MUSH PROPERTIES, INC. and FLAT ROCK INDUSTRIES, INC.
v.
RUTHERFORD COUNTY by and through the Rutherford County Board of Commissioners.
No. 67PA07.
Supreme Court of North Carolina.
August 24, 2007.
Roy H. Michaux, Jr., Charlotte, Ann M. Anderson, Research Triangle Park, Walter H. Dalton, Elizabeth Thomas Miller, Rutherfordton, for Mush Properties, et al.
Forrest A. Ferrell, Warren Hutton, Stephen L. Palmer, Hickory, for Rutherford County.
Prior report: ___ N.C.App. ___, 638 S.E.2d 557.

ORDER
The plaintiff's Petition for Discretionary Review is allowed for the limited purpose of remanding this case to the Court of Appeals for reconsideration of its decision in light of Robins v. Town of Hillsborough, 361 N.C. 193, 639 S.E.2d 421 (2007). The defendant's Conditional Petition for Discretionary Review is dismissed as moot.
By order of the Court in Conference, this 23rd day of August, 2007.